t c summary opinion united_states tax_court joshua w pingel petitioner v commissioner of internal revenue respondent docket no 13225-12s filed date joshua w pingel pro_se laurie b downs for respondent summary opinion paris judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and a sec_6662 accuracy-related_penalty of dollar_figure for the issues for decision are whether petitioner was engaged in the activity of travel guide writer for profit during and is liable for a sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found the stipulated facts and facts drawn from stipulated exhibits are incorporated herein by this reference petitioner resided in colorado when he filed his petition for days in petitioner vacationed in australia while on vacation he decided to pursue travel as a career in date petitioner began laying the groundwork for what he hoped would be an exciting and profitable career as a travel guide writer by organizing virgin backpacking llc llc as a colorado llc and obtaining an employer_identification_number for the llc from the internal_revenue_service irs petitioner originally set up the llc to be taxed petitioner’s trial was held at the milwaukee wisconsin trial session because he had moved to wisconsin before trial as a partnership with the business_purpose of internet sales but he later amended the llc to a sole_proprietorship petitioner never transferred or contributed any assets to the llc as of the time of trial the llc was not current with its filings with the state of colorado petitioner’s plan was to be a part of the online travel market by writing a blog about his international travels petitioner had some backpacking experience and planned to use his knowledge to write about the niche of international lightweight backpacking petitioner organized the llc to sell camping gear through affiliate sales and the books petitioner planned to write about his travels to earn income through affiliate sales petitioner had to fill out forms for the desired product manufacturers to be allowed to provide links on his web site to blog is a truncation of the expression web log which is a regularly updated web site or web page written in an informal or conversational style and typically run by an individual or small_group oxford dictionary http www oxforddictionaries com us definition american_english blog last visited date at trial petitioner defined lightweight backpacking as traveling with a backpack weighing no more than pounds affiliate sales is a marketing arrangement by which an online retailer pays a commission to an external web site for traffic or sales generated from its referrals oxford dictionary http www oxforddictionaries com us definition america_english affilated- marketing last visited date the manufacturers’ web sites petitioner provided no links to manufacturer web sites on his web site that would allow for affiliate sales i petitioner’s travels in early petitioner left his position as a senior client relationship_manager at computershare he took a distribution of dollar_figure from his fidelity investments sec_401 account to finance his travels in date petitioner’s adventure began over the next months petitioner made his way across the continents of europe and africa and even made a foray into the middle east throughout his journey petitioner updated his blog with anecdotes and pictures from his travels while petitioner included details about some of the sites he saw places he stayed and food he ate many of his explanations do not give enough details for a reader to find the specific site lodgings or restaurant described for example in petitioner’s paris blog entry he states w e hit up the sic best ice cream in europe there are a couple of places that serve it and pricing is much higher at one the ‘tourist’ one as jeff put it than at the other one we walked past the tourist one which had a huge crowd and walked down the street about half a block to the other one petitioner does not give any more details about where in paris the best ice cream in europe can be found petitioner did keep copies of all his receipts flight confirmations lodging confirmations tour confirmations rail passes shuttle confirmations bank statements tour vouchers credit card statements and other miscellaneous receipts from the trip ii petitioner’s books petitioner realized as he traveled and even more so after he returned to the united_states that the market was already saturated with international backpacking blogs and that his plan for generating income through affiliate sales from his blog would not be profitable petitioner then shifted his focus to writing books about his travels and the insights he gained while traveling petitioner has written three books since returning from his travels the first book centers on petitioner’s time in africa and his journey from cape town south africa to nairobi kenya petitioner’s plan was to sell this book for the price of dollar_figure per book there is no evidence in the record as to how petitioner arrived at this price he has revised the book over the years and stated its purpose is to be informative about places to visit stay and eat along with his personal thoughts and experiences petitioner’s second book is entitled road to the world a day q a to get you on track for personal and professional success petitioner began writing this book in although petitioner wrote about his travels that m any lessons were learned and now he is sharing some of those lessons with you in this book he referenced his travels in only of the chapters of the book as of the date of trial petitioner’s third book was still in production it is a book of his africa photos that include inspirational sayings with each photo petitioner paid an independent self-publishing web site dollar_figure to publish a test copy of this book as of the date of trial none of the books had been published or were subject_to publisher commitments to publish nor could petitioner estimate when the books would be published petitioner planned to self-publish his books not to obtain a publishing contract outside of speaking with family friends co-workers and other travelers petitioner did not know what the potential demand for or interest in petitioner wrote his second book under the pen name rayland crowder which is a combination of the first and last names respectively of the two main characters on the television show justified petitioner did not research whether there were any copyright limitations on using the characters’ names these books would be as of the date of trial petitioner had not earned any income from his books iii back in the usa in early in addition to his efforts to develop his writing and marketing after his trip petitioner contacted a former client and obtained employment in texas to finance petitioner’s product development courses and provide for basic necessities during this time petitioner was not able to update his blog or publish his books because he was working in excess of hours a day petitioner held this job until date to increase his knowledge and understanding of the world of travel writing petitioner began corresponding with a travel blog expert in petitioner enrolled in this expert’s travel writing courses and he enrolled in other specialized courses in the areas of marketing product creation and sales generation over the next few years in petitioner accidentally deleted his blog while making revisions as of the date of trial petitioner’s blog had not been reposted and he had received no income from his blog petitioner timely filed his federal_income_tax return return he listed world travel guide as his principal business on the schedule c profit or loss from business attached to the return on the schedule c petitioner did not report any business gross_receipts or gross_income he claimed total expenses of and reported a net business loss of dollar_figure as part of his net business loss petitioner claimed deductions for travel_expenses of dollar_figure deductible meals and entertainment_expenses of dollar_figure and other expenses of dollar_figure petitioner reported wages of dollar_figure taxable interest of dollar_figure ordinary dividends of dollar_figure and a pensions and annuities distribution of dollar_figure for total income of dollar_figure for petitioner reduced his total income to dollar_figure by reporting a schedule c business loss of dollar_figure respondent issued petitioner a notice_of_deficiency for dated date wherein he disallowed in full petitioner’s deductions for travel deductible meals and entertainment and other expenses and determined a deficiency of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure respondent’s determination for all of the disallowed expenses was that petitioner had not established that you incurred or if incurred paid this amount during the taxable_year for ordinary and necessary business purposes respondent also reduced the amount of petitioner’s deduction for student_loan interest that determination was computational and will be not discussed further iv procedural history of petitioner’s case on date petitioner timely filed a petition with the court petitioner states in his petition that t he irs determined that i did not have a business rather a hobby my sch c was truly a business and not a hobby petitioner goes on to aver that he acted in a business like sic manner had a profit_motive and did not have profitable years yet because i have not completed the trail guide book petitioner also states there is not a pleasure motive as backpacking is extremely difficult work respondent’s answer denies that he questioned whether petitioner’s activity was a business or a hobby and reiterates that his determination was that petitioner’s deductions were disallowed because they were not incurred and paid for ordinary and necessary business purposes respondent also denies that petitioner had the intent to operate a business and that petitioner had a profit_motive respondent then changed course in his pretrial memorandum the only issues listed for trial in the pretrial memorandum are whether petitioner was engaged in an activity for profit under sec_183 and was liable for an accuracy-related_penalty under sec_6662 petitioner did not file a pretrial memorandum respondent did not file an amended or supplemental answer to assert an increased deficiency under his new_theory that petitioner was not engaged in an activity for profit under sec_183 discussion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving it incorrect see rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving his entitlement to any deductions claimed 503_us_79 292_us_435 i burden_of_proof under sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer produces credible_evidence with respect to any relevant factual issue and meets other requirements additionally respondent bears the burden_of_proof for any new_matter that departs from the determination in the notice_of_deficiency see rule a respondent allowed petitioner’s schedule c deductions for depreciation expenses of dollar_figure legal and professional expenses of dollar_figure office expenses of dollar_figure and supply expenses of dollar_figure for the same activity under respondent’s new_theory his determination should have been that all of petitioner’s deductions should be disallowed 136_tc_263 see also 28_tc_54 new_matter includes a new_theory that ‘alters the original deficiency or requires the presentation of different evidence ’ dagres v commissioner t c pincite quoting 93_tc_500 58_tc_895 papineau v commissioner t c pincite 24_tc_179 the court need not determine which party bears the burden_of_proof because the case will be decided on the preponderance_of_the_evidence see 131_tc_185 supplementing tcmemo_2007_340 cyman v commissioner tcmemo_2009_144 ii section a general law generally the internal_revenue_code allows deductions for ordinary and necessary expenses_incurred in conducting a trade_or_business or for the production_of_income sec_162 sec_212 to determine whether and to what extent sec_183 and the regulations thereunder apply the activity of the taxpayer must be ascertained sec_1_183-1 income_tax regs under sec_183 if an activity is not engaged in for profit then no deduction attributable to that activity is allowed except as provided for in sec_183 the phrase activity_not_engaged_in_for_profit means any activity other than one with respect to which deductions are allowed for the taxable_year under sec_162 or under paragraph or of sec_212 sec_183 profit for purposes of sec_183 means economic profit independent of tax savings see antonides v generally the court’s concerns surrounding new theories are surprise or prejudice to either party both parties were aware that sec_183 would be the main issue at trial and all of the exhibits referenced at trial were joint exhibits see bhattacharyya v commissioner tcmemo_2007_19 wl at both parties relied on the same exhibits at trial and the taxpayer was aware before trial of new issues the commissioner planned to raise when the court asked petitioner whether the issues set forth in respondent’s pretrial memorandum were the issues for trial he responded in the affirmative commissioner 91_tc_686 aff’d 893_f2d_656 4th cir 91_tc_371 the standard to decide whether a taxpayer is carrying_on_a_trade_or_business so that his expenses are deductible under sec_162 is to examine whether the taxpayer’s primary purpose and intention in engaging in the activity is to make a profit 78_tc_642 aff’d without published opinion 702_f2d_1205 d c cir the taxpayer’s expectation of profit need not be a reasonable one but merely bona_fide id sec_1_183-2 income_tax regs whether a taxpayer expects to realize a profit is a question of fact and is resolved by examining all of the facts and circumstances of the case dreicer v commissioner t c pincite sec_1_183-2 income_tax regs the court examines the facts and circumstances of the case using the relevant factors in sec_1_183-2 income_tax regs dreicer v commissioner t c pincite such factors include the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisors the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved sec_1_183-2 income_tax regs no one factor is determinative id simple numerical majority will not indicate a lack of profit_motive or vice versa and the court may accord certain factors greater weight than others id see also 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir 72_tc_28 each of these factors will be analyzed in turn and the court will give greater weight to the objective factors listed above see 94_tc_41 dreicer v commissioner t c pincite see also sec_1_183-2 income_tax regs b petitioner’s pursuits as an international travel guide writer petitioner listed world travel guide activity as his principal business on the schedule c attached to the return the court will apply the sec_183 factors to all the facts and circumstances surrounding the activity although petitioner does not use the term writer on the schedule c as his profession it is evident from the documents entered into evidence and petitioner’s testimony that his intended profession was that of a travel guide writer and not merely a travel guide manner in which the activity is conducted whether petitioner carried on the activity in a businesslike manner and maintained complete and accurate books_and_records may indicate whether he engaged in the activity for profit see sec_1_183-2 income_tax regs carrying on the activity in a manner substantially_similar to that of other similar activities that are profitable and changing operating methods or adopting new techniques or abandoning unprofitable methods in a manner consistent with an intent to improve profitability may also indicate a profit_motive id before beginning his travels petitioner formed the llc to implement the activity petitioner obtained an employer_identification_number for the llc but he did not identify the llc on the schedule c attached to the return furthermore as of the date of trial he had not contributed or transferred any assets to the llc and the llc’s filings were not current with the state of colorado petitioner did not maintain any books_or_records for the activity he had no written business plan and no estimate as to when his web site would be operational when his books would be published or when he would begin to earn income from the activity although petitioner documented and retained receipts for his travel-related expenses merely maintaining receipts is not enough to indicate a profit_motive see golanty v commissioner t c pincite rowden v commissioner tcmemo_2009_41 wl at there must be additional evidence showing petitioner used the receipts to evaluate the profitability of his operations and without more such evidence is not persuasive of his profit_motive see rowden v commissioner wl at there is no such evidence here furthermore petitioner did not investigate the activity before embarking on his trip petitioner incurred over dollar_figure in expenses before doing any research into the activity’s profitability this is an indication that the activity was not engaged in for profit see mccarthy v commissioner tcmemo_2000_197 wl at see also burger v commissioner tcmemo_1985_523 wl at taxpayers who undertook the activity with no concept of what their ultimate costs might be how they might operate at the greatest cost efficiency how much revenues they could expect or what risks could impair the generation of revenues did not operate in a businesslike manner aff’d 809_f2d_355 7th cir it was not until well into petitioner’s travels and upon his return that petitioner investigated and determined the level of competition and degree of difficulty involved in the activity additionally petitioner admitted his approach to the activity was ad hoc he testified to using a ready fire aim method of learning from his mistakes along the way the court finds that the activity was not carried on in a businesslike manner or operated in a manner similar to that of other similar activities or that petitioner made changes to his operation methods or adopted any new techniques in the year in issue as such this factor weighs against petitioner in determining whether the activity was engaged in for profit expertise of petitioner or his advisors this factor concerns petitioner’s preparation for the activity by extensive study of its accepted business economic and scientific practices or consultation with those who are expert therein to indicate his profit_motive see sec_1 b income_tax regs where such preparation was undertaken or experts consulted but the taxpayer did not carry on the activity in accordance with such practices then lack of profit_motive may be indicated unless the taxpayer was attempting to develop new or superior techniques which may result in profits from the activity id petitioner sought out and obtained expert advice regarding the activity petitioner contacted noted experts in the activity additionally he contacted experts regarding the creation development and marketing of products embodied in courses he has taken while these actions are to petitioner’s credit he did not perform them until after his trip when he determined the marketplace to be highly competitive and already developed and in years beyond the year in issue petitioner failed to perform basic due diligence before embarking on his proposed course of action see westerbrook v commissioner tcmemo_1993_634 wl at a taxpayer need not make a formal market study but should undertake a basic investigation of the factors that would affect profit aff’d 68_f3d_868 5th cir given the timeframe in which petitioner sought expert advice the court finds this factor weighs against petitioner’s having a profit_motive in time and effort expended extensive time and effort devoted to an activity particularly if the activity does not have substantial personal or recreational aspects may indicate an intention to derive a profit sec_1_183-2 income_tax regs furthermore withdrawal from another occupation to devote time and energy towards the activity may be evidence of a profit_motive id the fact that a taxpayer devoted a limited amount of time to an activity does not necessarily indicate a lack of profit_motive where the taxpayer employs competent and qualified persons to carry on such activity id the record reflects that petitioner devoted his time and effort to the activity in through his traveling and blog posts additionally petitioner left his job in to have more time to pursue the activity although petitioner has devoted some degree of time to researching drafting revising and educating himself in the finer points of blogging marketing and sales most if not all of these tasks were undertaken in years not in issue here petitioner admitted that since he has not done much writing petitioner testified that the employment he obtained upon his return to the states did keep him from writing for the next couple of years t here must be some conscientious intent and effort to engage in and continue in the writing field for the purpose of producing income and a livelihood in order to have writing qualify as a trade_or_business 31_tc_1264 aff’d 274_f2d_883 6th cir while petitioner did travel and write in he did no more writing for the next two years carrying on a business implies an occupational undertaking to which one habitually devotes time attention or effort with substantial regularity 161_f2d_315 5th cir this factor weighs against petitioner the court understands petitioner’s argument that wright is outdated law because of technological advancements in the publishing world while the publishing world has advanced since wright is still good law and pertinent to the court’s discussion expectation that assets used in activity may appreciate in value for the purposes of a sec_183 analysis t he term ‘profit’ encompasses appreciation in the value of assets used in the activity sec_1_183-2 income_tax regs a taxpayer may realize an overall profit when appreciation in the value of assets combined with any income from the activity will exceed expenses of operation id petitioner claimed a depreciation deduction of over dollar_figure for assets not listed on the schedule c petitioner credibly testified that the depreciation deduction was for his computer and photography equipment these assets will not appreciate in value the only other assets referred to in the record are petitioner’s original work product--the blog and books he wrote petitioner’s blog was accidentally deleted in and as of the time of trial had yet to be reposted although petitioner testified about potential prices for two of the books he has not sold any books there is not sufficient evidence in the record to decide whether petitioner expected these assets to appreciate accordingly the court cannot conclude that this factor supports a finding of profit_motive see shah v commissioner tcmemo_2015_31 at the success of the taxpayer in carrying on other similar or dissimilar activities the fact that the taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that he is engaged in the present activity for profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs petitioner credibly testified that this was the first time he had engaged in an activity of this nature and that he was a novice entrepreneur therefore this factor is neutral the taxpayer’s history of income and losses with respect to the activity if a taxpayer has engaged in an activity for multiple years a series of losses during the initial or start-up stage of an activity may not necessarily be an indication that the activity is not engaged in for profit id subpara continued sustained losses beyond the initial or startup_period required to bring the activity to profitability if not explainable as due to customary business risks or reverses may be indicative of the lack of profit_motive id however a series of years in which net_income was realized would be strong evidence that the activity is engaged in for profit id petitioner began the activity in the year in issue petitioner claimed a business loss of dollar_figure for it is not uncommon to incur losses in the first year of an activity there is no evidence in the record however that future profits will cover the startup losses see golanty v commissioner t c pincite this factor weighs against petitioner the amount of occasional profits if any which are earned this factor concerns the amount of profits in relation to the losses_incurred investments made in the activity and assets used in the activity sec_1 b income_tax regs the activity had no profits in petitioner testified that aside from attending some courses and seminars about the activity in the following years he was not involved to the extent he had wished because of other work obligations furthermore the income-generating aspects of petitioner’s activity--his blog and books--were not operational published or available for sale at the time of trial and petitioner could not petitioner filed schedules c with his and federal_income_tax returns petitioner listed his profession as consulting travel guide on both schedules c petitioner reported gross_receipts or sales of dollar_figure for and none for a business loss was reported for each year petitioner testified that he had not sold any copies of his books and had no affiliated sales from his blog it is not clear from the record what activity generated the gross_receipts or sales reported for estimate when said items would be operational or available for sale with no estimation of or plan for profits petitioner incurred tens of thousands of dollars of expenses the magnitude of the activity’s losses in comparison with its revenues is an indication that petitioner did not have a profit_motive with respect to the activity miller v commissioner tcmemo_1998_463 wl at citing smith v commissioner tcmemo_1997_503 and burger v commissioner t c memo consequently this factor weighs against petitioner the financial status of the taxpayer the fact that the taxpayer does not have substantial income or capital from sources other than the activity may indicate that an activity is engaged in for profit sec_1_183-2 income_tax regs substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity was not engaged in for profit especially if there were personal or recreational elements involved id in petitioner terminated his employment to pursue the activity and took a sizable distribution from his sec_401 retirement account to finance his travels petitioner credibly testified that he was required to obtain other employment when he returned from traveling to provide for basic necessities because the activity was not immediately profitable petitioner did have some wage income taxable interest ordinary dividends and a taxable sec_401 distribution in the record is silent as to whether petitioner had income from any other sources but petitioner did realize the tax benefits of the deductions generated from the activity to shelter his wage income taxable interest ordinary dividends and sec_401 distribution in this fact coupled with the fact that there were elements of personal pleasure and recreation in the activity as discussed below tips the balance of this factor against petitioner elements of personal pleasure or recreation the presence of personal motives in carrying on an activity may indicate the activity was not engaged in for profit particularly where there are recreational or personal elements involved sec_1_183-2 income_tax regs where there are no elements of personal recreation the inference is strong that there was a profit_motive id but a n activity will not be treated as not engaged in for profit merely because the taxpayer has purposes or motivations other than solely to make a profit id the fact that the taxpayer enjoyed the activity and derived personal pleasure from engaging in it is not sufficient alone to cause the activity to be classified as not engaged in for profit id petitioner did derive substantial personal pleasure and recreation from the activity and readily admitted he enjoyed traveling regardless of any hardships suffered during his travels in fact it was while traveling on vacation that petitioner decided to attempt to make a career out of the activity this factor in combination with the other factors reviewed by the court weighs against petitioner c conclusion after review of the factors and all of the facts and circumstances surrounding the activity the court finds that petitioner was not engaged in the activity for profit in dollar_figure although from his pretrial memorandum forward in this case respondent has asserted that petitioner’s activity was not engaged in for profit under sec_183 no amended answer was filed asserting an increase in the deficiency because the court understands that was the first year petitioner engaged in the activity while the court finds that petitioner was not engaged in the activity for profit in this finding does not mean that the activity is forever doomed to be merely a hobby see feistman v commissioner tcmemo_1982_306 aff’d without published opinion 718_f2d_1110 9th cir respondent has failed to follow the necessary procedural requirements to assert an increase in the deficiency his determination is limited to the deficiency in the notice_of_deficiency dated date iii accuracy-related_penalty sec_6662 and b and authorizes a penalty on the portion of an underpayment of income_tax attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax under sec_7491 the commissioner bears the burden of production with regard to penalties 116_tc_438 once the commissioner has met the burden of production the taxpayer has the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority see rule a higbee v commissioner t c pincite- hall v commissioner 729_f2d_632 9th cir aff’g tcmemo_1982_337 there is a substantial_understatement_of_income_tax for any year if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the tax_return or dollar_figure sec_6662 higbee v commissioner t c pincite here the understatement of income_tax is dollar_figure which is greater than dollar_figure which in turn is greater than of the tax required to be shown on the return thus the understatement is substantial for purposes of the sec_6662 accuracy-related_penalty the court concludes that respondent met his burden of production in showing that petitioner substantially understated his federal_income_tax for pursuant to sec_6664 no penalty shall be imposed under sec_6662 with regard to any portion of an underpayment if it can be shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion whether a taxpayer acted with reasonable_cause and in good_faith is decided on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability id see also remy v commissioner tcmemo_1997_72 petitioner did not address the accuracy-related_penalty at trial or in his opening brief in his answering reply brief petitioner devotes one paragraph to the accuracy-related_penalty merely reiterating that the activity was an active trade_or_business no evidence was presented to explain petitioner’s efforts to ascertain his correct_tax liability for beyond his belief that the activity in which he was engaged was a trade_or_business petitioner did not present any reasonable_cause or good_faith arguments petitioner has not met his burden of proving that he acted in good_faith and with reasonable_cause and the court sustains the sec_6662 accuracy-related_penalty for a substantial_understatement of income taxdollar_figure to reflect the foregoing decision will be entered for respondentdollar_figure the notice_of_deficiency states that the sec_6662 penalty was attributable to one of the following negligence or disregard of rules or regulations substantial_understatement_of_income_tax or substantial_valuation_misstatement overstatement because the court finds that there was a substantial_understatement_of_income_tax a discussion of whether petitioner was negligent is not warranted a substantial_valuation_misstatement is not applicable here the court finds that respondent is limited to his original determination in the notice_of_deficiency dated date see supra p
